DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,707,935.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10,707,935 cover and encompass the limitations of claims 1-20 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 10,707,935 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1-20 of the instant application are rejected as obvious double patenting over the narrower claims 1-15 of U.S. Patent No. 10,707,935. 
	Regarding claims 1, 6 and 7 of the instant application, claim 1 of the U.S. Patent No. 10,707,935 covers and encompasses all subject matter claimed.
Regarding claims 2-5 of the instant application, claims 2-5 of the U.S. Patent No. 10,707,935 covers and encompasses, respectively, all subject matter claimed.
Regarding claims 8-10 of the instant application, claims 6-8 of the U.S. Patent No. 10,707,935 covers and encompasses, respectively, all subject matter claimed.
Regarding claim 11 of the instant application, claim 7 of the U.S. Patent No. 10,707,935 covers and encompasses all subject matter claimed.
Regarding claims 12-16 of the instant application, claims 9-13 of the U.S. Patent No. 10,707,935 covers and encompasses, respectively, all subject matter claimed.
Regarding claims 17 and 18 of the instant application, claim 9 of the U.S. Patent No. 10,707,935 covers and encompasses all subject matter claimed.
Regarding claims 19 and 20 of the instant application, claims 14 and 15 of the U.S. Patent No. 10,707,935 covers and encompasses, respectively, all subject matter claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-14, 17 and 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2019/0181921).
Regarding independent claim 1, Lee teaches a method for reporting terminal information, applied to a terminal and comprising: transmitting a setting parameter of an antenna structure of a terminal to a base station, wherein the setting parameter comprises a radio frequency parameter; wherein the radio frequency parameter comprises one or more of: a quantity of panels, frequency information supported by each panel, a quantity of beams supported by each panel, and a quantity of antenna array polarization directions of each panel, wherein each panel consists of at least one antenna array (Fig. 1 and [0076], [0081], [0083] and [0156]).
Regarding independent claims 9, 12 and 20, the claims recite similar subject matter and therefore, similar rationale is applied as for claim 1.
Regarding dependent claims 2, 10 and 13, Lee further teaches wherein the transmitting the setting parameter of the antenna structure of the terminal to the base station comprises: transmitting, in a random access procedure, a feedback message comprising a first type of attribute information of the terminal to the base station, wherein the first type of attribute information of the terminal comprises the setting parameter of the antenna structure of the terminal. See [0063].
Regarding dependent claims 3 and 14, Lee further teaches wherein the feedback message is a random access preamble message or a radio resource control (RRC) connection request message. See [0063].
Regarding dependent claims 6, 11 and 17, Lee further teaches wherein the transmitting the setting parameter of the antenna structure of the terminal to the base station comprises: receiving a terminal capability enquiry message sent by the base station, after an RRC connection with the base station is established; feeding back terminal capability information to the base station based on the terminal capability enquiry message, wherein the terminal capability information comprises a first type of attribute information and a second type of attribute information of the terminal or the terminal capability information comprises a first type of attribute information of the terminal, wherein the first type of attribute information comprises the setting parameter of the antenna structure of the terminal, and the second type of attribute information is evolved universal mobile telecommunications system (UMTS) terrestrial radio access capability information. See ([0076], [0081], [0083], [0156] and [0119]).

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Sayana et al (US 2012/0281556), Saiwai et al (US 2016/0157258) and Yu (US 2016/0338013) are cited because they are pertinent to the method and apparatus for reporting UE information to the base station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636